Citation Nr: 1020290	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-40 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to a disability rating greater than 
10 percent for bilateral hearing loss.

4.  Entitlement to a disability rating greater than 
10 percent for hypertension.

5.  Entitlement to an increased (compensable) disability 
rating for appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
vision loss disorder, arthritis, and ulcers, and increased 
ratings for bilateral hearing loss, hypertension, and 
appendectomy scar.

The Veteran testified at a June 2007 Travel Board hearing 
before a Veterans Law Judge (VLJ) who subsequently retired 
from the Board.  The Veteran was asked if he wanted another 
Board hearing in February 2010 but no response was received 
within the appropriate time frame.

In January 2008, the Board denied the Veteran's service 
connection claim for vision loss and remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  A review of the 
claims file shows that there has been substantial compliance 
with the Board's remand directives.  

The issue of service connection for arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO/AMC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran 
does not have a current ulcer disability which could be 
attributed to active service.  

2.  The Veteran's hearing loss was no worse than level II for 
the right ear and no worse then level I for the left ear 
prior to May 30, 2009 and is no worse than level VI for the 
right ear and level V for the left ear since May 30, 2009.  

3.  The Veteran's service connected hypertension does not 
result in diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.  

4.  The Veteran's service-connected appendectomy scar is not 
tender, painful, or unstable.  It does not limit the function 
of any part.  It is superficial but it does not have an area 
or areas of 144 square inches (929 square centimeters) or 
greater.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ulcers are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The criteria for a disability rating greater than 10 
percent for bilateral hearing loss prior to May 30, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 
6100 (2009).

3.  The criteria for a 20 percent rating, and no higher, from 
May 30,2009, for bilateral hearing loss are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86, DC 6100 (2009).

4.  The criteria for a disability rating greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, DC 7101 (2009).

5.  The criteria for a compensable disability rating for 
appendectomy scar are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, DC 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in February 2003.  Additional notice was 
provided in March 2006 and February 2008 after the currently 
appealed rating decision was issued to the Veteran.  There 
was no prejudice concerning the timing error.  Notice was 
provided prior to the last RO adjudication in a Supplemental 
Statement of the Case (SSOC) issued in September 2009.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Following the Board's January 2008 remand, the RO failed to 
notify the Veteran of or apply 38 C.F.R. 4.119, DC 7802, 
which was implicit in the remand.  In light of the Supreme 
Court's recent decision in Sanders, and because notice and 
application of DC 7802 would have resulted in no greater 
benefit to the Veteran (as will be shown below), the Board 
finds that any failure to satisfy the duty to notify in this 
regard is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran examinations in 
2003 and 2009, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues being decided on appeal have 
been obtained and associated with the Veteran's claims file; 
the Veteran has not contended otherwise.  In summary, the 
Board finds that VA has complied with the notice and 
assistance requirements of the VCAA and the Veteran is not 
prejudiced by a decision on the claim at this time.

Service Connection for Ulcers

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Certain chronic diseases, including peptic ulcers, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has claimed service connection for ulcers.  
Ulcers were not shown on service entrance examination.  The 
Veteran had some abdominal complaints in service and there 
are some indications in the service medical records that the 
Veteran had had an ulcer before service.  A VA examination in 
January 1968 did not find an ulcer but VA treatment in June 
1972 found a duodenal ulcer.  There was a private report of a 
post-bulbar ulcer in May 1975, and an assessment of anemia 
secondary to upper gastrointestinal bleeding probably 
secondary to Motrin in December 2000.  The claim was filed in 
August 2002.  Since that time, although there has been a 
report of a history of bleeding gastric ulcers and 
gastroesophageal reflux disease in July 2005, ulcer disease 
is not shown in medical records as diagnosed or disabling.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current ulcer 
disability which could be attributed to active service, the 
Board finds that service connection for ulcers is not 
warranted.  

Increased ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Hearing loss

The Veteran feels that an increased rating is warranted for 
his hearing loss.  The 10 percent rating currently in effect 
for the Veteran's service-connected bilateral hearing loss 
has been in effect since 1967 and is protected.  

On VA examination in April 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
80
61
LEFT
50
45
45
60
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation on May, 30, 2009, 
pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
80
85
71
LEFT
55
65
65
75
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman 
numeral II for the right ear and Roman numeral I for the left 
ear in April 2003, and Roman numeral III for the right ear 
and Roman numeral II for the left ear in May 2009.  These 
numeric designations do not yield more than a 10 percent 
evaluation using 38 C.F.R. § 4.85, Table VII.

Patterns of exceptional hearing loss are covered in 38 C.F.R. 
§ 4.86.  Section 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  
Section 4.86(b) provides that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The April 2003 audiometric test results do not meet the 
requirements of 38 C.F.R. § 4.86(a) for either ear.  Its 
requirements are met, however, with the May 2009 examination.  
Applying 38 C.F.R. § 4.86(a) to the right ear gives it a 
Level VI designation and applying it to the left ear, a Level 
V is warranted under Table VIa.  A Level VI with a Level V 
warrants a 20 percent rating under Table VII.  The 
requirements of 38 C.F.R. 4.86(b) are not met for either the 
right or the left ear for either the 2003 or the 2009 
examination.  

After a sympathetic review of the record, the Board finds 
that the criteria for a disability rating greater than 
10 percent prior to May 30, 2009, for bilateral hearing loss 
are not met.  The Board also finds that, given the increased 
severity of the Veteran's service-connected bilateral hearing 
loss shown on the May, 30, 2009, VA examination, a 20 percent 
rating is warranted for bilateral hearing loss from May 30, 
2009, the date of that examination report.  The Board 
concludes that the disability significantly changed and that 
staged ratings are warranted as of that date.

Hypertension

The Veteran feels that a higher rating is warranted for his 
hypertension.  It is rated as 10 percent disabling under 
DC 7101, which provides for a 10 percent rating when the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more, or there is a 
history of diastolic pressure predominantly 100 or more and 
the need for continuous medication for control.  DC 7101 
provides for a 20 percent rating where the diastolic pressure 
is predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 7101 
(2009).

After a sympathetic review of the evidence of record, the 
Board concludes that a disability rating greater than 10 
percent for hypertension is not warranted.  The records have 
been reviewed and none of them show a diastolic pressure of 
110 or more or a systolic pressure of 200 or more during the 
rating period.  Instead, the readings are well below those 
and on VA examinations in May 2003 and June 2009, they were 
153/94, 149/96, 164/91, and 156/96.  The Veteran has not 
submitted or identified any other evidence showing that his 
service-connected hypertension has worsened such that a 
higher rating is warranted for this disability at any time 
during the appeal period.  The Board concludes that the 
disability has not significantly changed such that a staged 
rating is warranted.



Appendectomy scar

The Veteran appeals the RO's decision denying a compensable 
rating for his service-connected appendectomy scar.  VA 
changed the rating criteria for skin disabilities during the 
course of this appeal.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  As the claim was received in August 
2002, before the rating criteria change in 2002, the Board 
will consider both the pre- and the post-August 30, 2002 
criteria for rating scars.

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

VA's General Counsel also previously provided a summary of 
the proper analysis as follows: First, the Board must 
determine, on a case-by-case basis, whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, if it is more favorable, the Board must, 
subsequent to the effective date of the liberalizing law 
under 38 U.S.C. § 5110(g), apply the more favorable provision 
to the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33422 
(2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  The 10 
percent evaluation is the maximum schedular rating 
contemplated under DC 7804.  A 10 percent disability 
evaluation is warranted for superficial scars, which are 
poorly nourished, and subject to repeated ulceration.  38 
C.F.R. § 4.118, DC 7803.  Scars may be evaluated on the basis 
of any associated limitation of function of the body part, 
which they affect.  38 C.F.R. § 4.118, DC 7805.

Under the revised criteria in effect August 30, 2002, DC 7801 
provides ratings for scars, other than the head, face, or 
neck, that are deep or that cause limited motion.  Scars that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) are rated 20 percent disabling.  Scars in 
an area or areas exceeding 72 square inches (465 sq. cm.) are 
rated 30 percent disabling.  Scars in an area or areas 
exceeding 144 square inches (929 sq.cm.) are rated 40 percent 
disabling.  Note (1) to DC 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. 
cm.) or greater, are rated 10 percent disabling.  Note (1) to 
DC 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars. Note (1) to DC 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination. Note (1) to DC 7804 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118.  DC 7805 provides 
that other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.

The Board notes that the criteria for rating scars were 
revised again, effective October 23, 2008 [now codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)].  The 
changes were limited specifically to claims filed on or after 
October 23, 2008.  Here, the Veteran's claim was filed in 
August 2002.  Accordingly, the revised schedular rating 
criteria are not applicable in this case and those in effect 
prior to October 23, 2008, must be applied.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an increased (compensable) 
disability rating for service-connected appendectomy scar.  
The VA examination for the Veteran's scar was conducted in 
June 2009.  The report indicates that its maximum width is 
0.5 centimeters and its maximum length is 7.5 centimeters, 
which means that its area is 3.75 square centimeters or less.  
The report indicates that it was not tender to palpation or 
adherent to underlying tissue.  It also states that it does 
not result in any limitation of motion or loss of function 
and that there is no underlying soft tissue damage and no 
skin ulceration or breakdown over the scar.  It was a 
minimally raised scar with minimal keloid formation.  
Likewise, the Veteran testified in June 2007 that his scar 
was not painful and that it caused no problems.  Given all of 
this information, it is clear that the Veteran does not meet 
the criteria for a compensable rating for his 
service-connected appendectomy scar.  It is not tender, 
painful, or unstable.  It does not limit the function of any 
part.  It is superficial but it does not have an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  Accordingly, a compensable rating for appendectomy 
scar is not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected headaches.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  The Board notes in this regard that 
the Veteran currently is in receipt of the maximum schedular 
rating available for his service-connected headaches 
effective December 8, 2008.  See 38 C.F.R. § 4.124a, DC 8100 
(2009).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected bilateral hearing loss, 
hypertension, and appendectomy scar are not inadequate in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of these service-
connected disabilities.  The Board has assigned a staged 
20 percent rating for the Veteran's service-connected 
bilateral hearing loss effective May 30, 2009, because the 
medical evidence warranted a higher disability rating as of 
that date.  The Veteran's service-connected hypertension also 
was manifested by blood pressure readings well below what is 
required for a higher disability rating.  Further, the 
Veteran himself testified in June 2007 that his service-
connected appendectomy scar caused him no problems and was 
not painful.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with 
employment and frequent hospitalization.  The Veteran has 
reported that he has not worked in many years, including 
throughout the pendency of this appeal.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for ulcers is denied.  

Entitlement to a disability rating greater than 10 percent 
prior to May 30, 2009, for bilateral hearing loss is denied.  

Entitlement to a 20 percent rating, and no higher, effective 
May 30, 2009, for bilateral hearing loss is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

Entitlement to a disability rating greater than 10 percent 
for hypertension is denied.  

Entitlement to an increased (compensable) rating for 
appendectomy scar is denied.  


REMAND

The Veteran has contended that he incurred left knee 
arthritis during active service.  He also has contended that 
his current left knee arthritis is related to active service.  
The Veteran's service treatment records show that he was 
treated for left knee pain in service in August 1965.  The 
post-service medical evidence also shows that the Veteran 
currently has left knee arthritis as reflected by an April 
2005 VA assessment of gouty arthritis.  Under the 
circumstances, a VA examination must be conducted under 38 
C.F.R 3.159.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians 
who have treated him for left knee 
arthritis since his separation from 
service.  Obtain all VA treatment 
records that have not been obtained 
already.  Once signed releases are 
obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response(s), to include a negative 
reply and any records obtained, should 
be included in the claims file.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to 
determine the nature and etiology of 
his arthritis.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file 
and the results of the Veteran's 
physical examination, the examiner(s) 
is asked to opine whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran's left knee arthritis, if 
diagnosed, is related to active service 
or any incident of such service.  A 
complete rationale must be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If 
they were not, return the claims folder 
to the examiner(s) and request that the 
questions be answered so that the 
report is adequate for rating purposes.

4.  Thereafter, readjudicate the claim 
of service connection for arthritis.  
If the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


